BLAND, P. J.
(after stating the facts). — An indorsee of an underdue negotiable promissory note, taken as collateral security for a loan made at the time, is a holder for value and is not affected by any equities between the makers and the payee, of which he had no notice. [Logan v. Smith, 62 Mo. 455; Deere v. Marsden, 88 Mo. 512; Merchants’ Nat. Bank v. Abernathy, 32 Mo. App. 211.] And if the collateral note is secured by a mortgage, the latter passes to the indorsee as an incident to the note. [Hagerman v. Sutton, 91 Mo. 519, 4 S. W. 73; The Boatmen’s Saving Bank v. Grewe, 84 Mo. 477; Johnson v. Johnson, 81 Mo. 331.] Neither in what was stricken out, nor what remained in the answer is it stated that either bank had any notice of any infirmities in the note sued on, or of the original note of which it is a renewal, therefore, there is no legal defense stated in the answer, and the peremptory instruction to find for plhintiff was the only one that should have been given under the pleadings and the evidence.
The judgment is affirmed.
All concur.